Exhibit 10(e)
CONFORMED EXECUTION COPY     
FIRST AMENDMENT TO THE AMENDED
AND RESTATED GLOBAL SETTLEMENT AGREEMENT
               THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED GLOBAL
SETTLEMENT AGREEMENT (this “Amendment”), is dated as of September 25, 2008, by
and between Delphi Corporation (“Delphi”), on behalf of itself and its
subsidiaries and Affiliates operating as debtors and debtors in possession in
the Chapter 11 Cases (together with Delphi, the “Debtors”), and General Motors
Corporation (“GM”). Capitalized terms not defined herein shall have the meanings
ascribed to such terms in the Agreement (as defined below).
               WHEREAS, Delphi, on behalf of itself and its subsidiaries and
Affiliates operating as debtors and debtors in possession in the Chapter 11
Cases, and GM have entered into an Amended and Restated Global Settlement
Agreement dated as of September 12, 2008 (the “Agreement”); and
               WHEREAS, Delphi and GM have agreed to amend the Agreement
pursuant to this Amendment.
               NOW, THEREFORE, in consideration of the mutual promises,
agreements, and covenants contained herein, each of the parties hereto hereby
agrees as follows:

1.   Section 1.57(a). The following Section 1.57(a) shall be added to the
Agreement after Section 1.57 thereof: “GUC Percentage” shall mean .2 multiplied
by the amount of allowed general unsecured claims (exclusive for all purposes of
this section 1.57(a) of holders of TOPrS Claims, as defined in the 2007 Plan)
divided by the sum of $2.055 billion and the product of 2 and the amount of
allowed general unsecured claims.”   2.   Section 4.01(e). Section 4.01(e) is
hereby replaced in its entirety with the following: “Any Delphi Plan shall
provide that effective as of its effective date, the GM-Related Parties shall be
released by the UAW Releasing Parties as set forth in the UAW MOU.”   3.  
Section 4.01(f). Section 4.01(f) is hereby replaced in its entirety with the
following: “Any Delphi Plan shall provide that effective as of its effective
date, the GM-Related Parties shall be released by the IUE-CWA Releasing Parties
as set forth in the IUE-CWA MOU.”   4.   Section 4.01(g). Section 4.01(g) is
hereby replaced in its entirety with the following: “Any Delphi Plan shall
provide that effective as of its effective date, the GM-Related Parties shall be
released by the USW Releasing Parties as set forth in the USW MOUs.”   5.  
Section 4.01(h). Section 4.01(h) is hereby replaced in its entirety with the
following: “Any Delphi Plan shall provide that effective as of its effective
date, the GM-Related Parties shall be released by the IAM Releasing Parties as
set forth in the IAM MOU.”   6.   Section 4.01(i). Section 4.01(i) is hereby
replaced in its entirety with the following: “Any Delphi Plan shall provide that
effective as of its effective date, the GM-Related Parties shall be released by
the IBEW Releasing Parties as set forth in the IBEW MOUs.”

 



--------------------------------------------------------------------------------



 



7.   Section 4.01(j). Section 4.01(j) is hereby replaced in its entirety with
the following: “Any Delphi Plan shall provide that effective as of its effective
date, the GM-Related Parties shall be released by the IUOE Releasing Parties as
set forth in the IUOE MOUs.”   8.   New Section 4.04(a)(iii). The following
Section 4.04(a)(iii) shall be added to the Agreement after Section 4.04(a)(ii)
thereof: “If any condition for the receipt by GM of the preferred stock
described in Section 4.04(c) hereof is not satisfied or waived by GM, holders of
general unsubordinated unsecured claims (exclusive for all purposes of this
section 4.04(a) of TOPrS Claims, as defined in the 2007 Plan) shall receive 50%
of all distributions that otherwise would be made to GM on account of its
administrative expense claims allowed pursuant to this Section 4.04(a) to the
extent necessary for such holders to receive an aggregate distribution,
exclusive of any value received as a result of participation by such holders in
any rights offering or similar undertaking, on account of their allowed general
unsubordinated unsecured claims equal in value of up to $300 million.”   9.  
Section 4.04(c). The following sentences shall be added at the end of Section
4.04(c) of the Agreement: “If all conditions for the receipt by GM of the
preferred stock described in the preceding sentence are satisfied, value equal
(at Plan value) to an amount of up to the GUC Percentage multiplied by the
stated value of the preferred stock otherwise distributable to GM under the
first sentence of this Section 4.04(c) shall be distributed to holders of
general unsubordinated unsecured claims (exclusive for all purposes of this
section 4.04(c) of holders of TOPrS Claims, as defined in the 2007 Plan) to the
extent necessary to permit the holders of general unsubordinated unsecured
claims to receive distributions, exclusive of any value received as a result of
participation by such holders in any rights offering or similar undertaking,
equal to 20% of their allowed general unsubordinated unsecured claims. Any
distribution to the holders of general unsubordinated unsecured claims under the
immediately preceding sentence of this Section 4.04(c) shall be effected by a
reduction in the amount, measured in Plan value, of such preferred stock
distributed to GM and a commensurate increase in the amount, measured in Plan
value, of common stock distributed to the holders of the general unsubordinated
unsecured claims. Such reduction and increase shall be made on a pro rata basis
(i.e., out of each dollar of preferred or common stock distributed pursuant to
this section 4.04(c), the GUC Percentage of such dollar shall be distributed in
common stock to holders of the general unsubordinated unsecured claims and the
remainder of such dollar shall be distributed in preferred stock to GM).
Notwithstanding anything to the contrary in this Section 4.04(c), GM shall not
be required, absent delivery to Delphi of GM’s prior written consent, to accept
pursuant to this section 4.04(c), after taking into account reductions pursuant
to the preceding two sentences of this Section 4.04(c), preferred stock with a
stated value of less than $2.055 billion (if GM does not provide such consent,
GM shall retain its administrative expense claims allowed pursuant to
Section 4.04(a) hereof and all rights in connection therewith). Distributions
pursuant to this section 4.04(c) shall not limit or restrict distributions to
holders of allowed general unsubordinated unsecured claims under section 4.04(b)
of this Agreement. In the event that total enterprise value set forth in the
Plan or Disclosure Statement (as subsequently modified hereafter) exceeds
$7.13 billion, Delphi and GM agree to work in good faith with the official
committee of unsecured creditors (the “Creditors’ Committee”) to

2



--------------------------------------------------------------------------------



 



    establish a reasonable allocation of the value in excess of $7.13 billion in
light of the actual economic value of reorganized Delphi.   10.   Exhibit F.
Exhibit F of the Agreement shall be replaced in its entirety by Annex A hereto.
  11.   Any amendments to the Amended GSA or the Amended MRA that are materially
adverse to the Debtors’ estates shall require the consent of the Creditors’
Committee.   12.   Effect of Amendment. On and after the date hereof, each
reference in the Agreement to “this Agreement, “ “hereunder, “ “hereof, “
“herein” or words of like import referring to the Agreement shall be deemed to
mean the Agreement as amended by this Amendment. This Amendment shall operate as
an amendment of the provisions of the Agreement referred to specifically herein.
The amendments to the Agreement contemplated by this Amendment are limited
precisely as written and shall not be deemed to be an amendment to any other
terms or conditions of the Agreement. Except as specifically amended by this
Amendment and as set forth in the preceding sentence, the Agreement, subject to
the provisions of Article VI thereof, shall remain in full force and effect.
Except as expressly provided herein, this Amendment shall not be deemed to be a
waiver of, or consent to, or a modification or amendment of, any other term or
condition of the Agreement.

[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be signed by their respective officers thereunto duly authorized, all as of
the date first written above.

                      DELPHI CORPORATION,       GENERAL MOTORS CORPORATION    
including on behalf of its Debtor subsidiaries                 and Debtor
Affiliates                
 
                   
By:
  /s/ John D. Sheehan       By:   /s/ Frederick A. Henderson    
 
                   
 
  Name: John D. Sheehan           Name: Frederick A. Henderson    
 
  Title: Vice President, Chief Restructuring Officer           Title: President
and Chief Operating Officer    

4



--------------------------------------------------------------------------------



 



Summary of Terms of Series D Preferred Stock
     Set forth below is a summary of indicative terms for the preferred stock of
Delphi Corporation to be issued to General Motors Corporation pursuant to a Plan
of Reorganization of Delphi Corporation under chapter 11 of the Bankruptcy Code.
No party shall be bound by the terms hereof and only execution and delivery of
definitive documentation relating to the transaction shall result in any binding
or enforceable obligations of any party relating to the transaction.

     
Issuer:
  Delphi Corporation (the “Company”), a corporation organized under the laws of
Delaware and a successor to Delphi Corporation, as debtor in possession in the
chapter 11 reorganization case (the “Bankruptcy Case”) pending in the United
States Bankruptcy Court for the Southern District of New York.
 
   
Series D Preferred Stock Holder:
  General Motors Corporation (“GM”).
 
   
Securities to be Issued:
  Shares of Series D Convertible Preferred Stock, par value $0.01 per share,
(the “Series D Preferred Stock”) with an aggregate initial stated value of
$2.055 billion (such amount, the “Stated Value”). Delphi may pay cash to GM to
reduce the number of shares issued at a price equal to the Stated Value per
share.
 
   
Mandatory
Conversion into
Common Stock:
  The Company shall convert into Common Stock all, but not less than all, of the
Series D Preferred Stock on the fifth business day following the date the
Mandatory Conversion Requirements are satisfied (but in no event earlier than
the third anniversary of the effective date of the Plan) at the Conversion Price
(as defined below) of the Series D Preferred Stock in effect on such conversion
date.
 
   
 
  The “Mandatory Conversion Requirements” set forth in this section are as
follows: (i) the closing price for the Common Stock for at least 35 trading days
in the period of 45 consecutive trading days immediately preceding the date of
the notice of conversion shall be equal to or greater than a price per share
equal to 138% of the Conversion Price and (ii) the Company has at the conversion
date an effective shelf registration covering resales of the shares of Common
Stock received upon such conversion of the Series D Preferred Stock.
 
   
 
  The Company will provide the Series D Preferred Stock Holder with notice of
conversion at least five (5) business days prior to the date of conversion.
 
   
 
  The Series D Preferred Stock Holder will agree not to take any action to

5



--------------------------------------------------------------------------------



 



     
 
  delay or prevent such registration statement from becoming effective.
 
   
Liquidation
Preference:
  In the event of any liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary, each share of Series D Preferred Stock shall
receive, out of legally available assets of the Company, a preferential
distribution in cash in an amount equal to the Stated Value per share plus any
unpaid Dividend Participation to which it is entitled or, if greater, the amount
it would receive upon conversion to Common Stock immediately prior to such
liquidation. Consolidation or merger or sale of all or substantially all of the
assets of the Company shall not be a liquidation, dissolution or winding up of
the Company.
 
   
Change of Control:
  In a merger or consolidation or a sale of the Company involving a change of
control of the Company, the Series D Preferred Stock will be converted into the
greater of (i) the consideration applicable to the Common Stock on an as
converted basis (or at the option of the Company a preferred security of
equivalent economic value) and (ii) the Stated Value plus any unpaid Dividend
Participation as to which it is entitled, for consideration payable in cash or
marketable securities.
 
   
Ranking:
  Senior to all other equity securities of Delphi and its subsidiaries issued
pursuant to its Plan of Reorganization (the “Plan”) with respect to any
distributions upon liquidation, dissolution or winding up of the Company. Senior
to Common Stock with respect to any distributions upon liquidation, dissolution,
winding up of the Company. The Company shall be permitted to issue new capital
stock after the Effective Date of its Plan that is senior to or pari passu with
the Series D Preferred Stock with respect to distributions upon liquidation,
dissolution or winding up and other rights.
 
   
 
  While any bankruptcy event is pending: (i) there shall be no dividends or
other distributions on shares of Common Stock or other securities that do not,
by their terms, rank senior to or pari passu with the Series D Preferred Stock
(“Junior Stock”) or any purchase, redemption, retirement or other acquisition
for value or other payment in respect of Junior Stock unless the Series D
Preferred Stock is paid its Stated Value plus any dividends to which it is
entitled in full; and (ii) there shall be no such dividends, distributions,
purchases, redemptions, retirement, acquisitions or payments on Junior Stock in
each case in cash unless the Series D Preferred Stock has first been paid in
full in cash its Stated Value plus any unpaid Dividend Participation to which it
is entitled.
 
   
Conversion of Preferred Stock into
  Each share of Series D Preferred Stock shall be convertible at any time,
without any payment by the Series D Preferred Stock Holder, into a

6



--------------------------------------------------------------------------------



 



     
Common Stock:
  number of shares of Common Stock equal to (i) the Stated Value divided by
(ii) the Conversion Price. The Conversion Price shall initially be equal to the
plan value per share as set forth in the Plan or applicable Disclosure
Statement, subject to adjustment from time to time pursuant to the anti-dilution
provisions of the Series D Preferred Stock (as so adjusted, the “Conversion
Price”). The anti-dilution provisions will contain customary provisions with
respect to stock splits, combinations and stock dividends and customary weighted
average anti-dilution provisions in the event of, among other things, the
issuance of rights, options or convertible securities with an exercise or
conversion or exchange price below the Conversion Price, the issuance of
additional shares at a price less than the Conversion Price and other similar
occurrences. If a “Fundamental Change” occurs (i.e., merger, consolidation,
asset sale, etc.) in which all or substantially all Common Stock is exchanged
for or converted into stock, other securities, cash or assets, the Series D
Preferred Stock has the right upon any subsequent conversion to receive the kind
and amount of stock, other securities, cash and assets that it would have
received if it had been converted immediately prior thereto. Any unpaid Dividend
Participation to which the Series D Preferred Stock is entitled shall be paid
upon any such conversion.
 
   
 
  Any Series D Preferred Stock held by GM or its affiliates that is converted
into Common Stock, whether pursuant to this section or the section entitled
“Mandatory Conversion into Common Stock,” shall be converted into shares of
Common Stock which, so long as such shares are held by GM or its affiliates,
cannot be voted other than with respect to a merger, consolidation or sale of
the Company involving a change in control of the Company (a “Change of Control
Transaction”) in which the consideration to be paid for all Common Stock,
including such shares of Common Stock held by GM or its affiliates, is not
(i) equal to or greater than the Stated Value (subject to adjustment to reflect
any stock splits or stock combinations effecting such shares of Common Stock)
and (ii) paid in full in cash (the “Stated Consideration”); provided, that upon
the transfer by GM or its affiliates of such Common Stock to a transferee that
is not GM or an affiliate of GM, the restriction on voting such Common Stock
shall no longer apply.
 
   
Dividends:
  In addition, if any dividends are declared and paid on the Common Stock, each
share of Series D Preferred Stock shall be entitled to receive the dividends
that would have been payable on the number of shares of Common Stock that would
have been issued with respect to such share had it been converted into Common
Stock immediately prior to the record date for such dividend (“Dividend
Participation”).
 
   
Voting Rights:
  The Series D Preferred Stock and any shares of Common Stock issued

7



--------------------------------------------------------------------------------



 



     
 
  in connection with a mandatory conversion of Series D Preferred Stock, so long
as such shares are held by GM or any of its affiliates (the “GM Common Stock”)
will not have any voting rights, except with respect to a Change of Control
Transaction in which the consideration to be paid to all Common Stock, including
the Common Stock into which the Series D Preferred Stock is convertible, is not
at least equal to the Stated Consideration; provided, that nothing shall
prohibit the Series D Preferred Stock or GM Common Stock from being voted in any
manner to the extent required by Section 242(b)(2) of the Delaware General
Corporation Law. With respect to such a transaction, each share of Series D
Preferred Stock or GM Common Stock shall be entitled to a number of votes equal
to the votes that it would otherwise have on an “as converted” basis.
 
   
 
  Upon a Transfer by GM or its affiliates of the Series D Preferred Stock to
someone other than GM or its affiliates in which there is no automatic
conversion into Common Stock, as provided below under “Transferability,” the
Series D Preferred Stock will vote, on an “as converted” basis, together with
the holders of the Common Stock, on all matters submitted to the holders of
Common Stock. For the avoidance of doubt, upon a Transfer by GM or its
affiliates of the Series D Preferred Stock to someone other than GM or its
affiliates in which there is an automatic conversion into Common Stock, as
provided below under “Transferability,” the Common Stock shall have the same
voting rights as any other Common Stock.
 
   
Transferability:
  The Series D Preferred Stock shall be transferred in accordance with this
section.
 
   
 
  Upon any direct or indirect sale, transfer, assignment, pledge or other
disposition, (including a series of related direct or indirect sales, transfers,
assignments, pledges or other dispositions, defined as a “Transfer”) of any
Series D Preferred Stock (other than a Transfer to an affiliate of GM or any
Transfer completed at a time when there is a pending acceleration under the
Company’s exit financing facility or any refinancing thereof), such Transferred
Series D Preferred Stock shall automatically be converted into Common Stock at
the then applicable Conversion Price.
 
   
 
  The Series D Preferred Stock may not be Transferred by GM or its affiliates to
any person if such Transfer would result in such person or group having
beneficial ownership of 15% or greater of the Common Stock on an as converted
basis. In addition, GM or its affiliates may not Transfer Series D Preferred
Stock (i) exceeding 10% of the Common Stock on an as converted basis to any one
person, including any affiliates of such person, or any one “group” (as defined
in Section

8



--------------------------------------------------------------------------------



 



     
 
  13(d)(3) of the Securities Exchange Act of 1934, as amended) or (ii) without
the prior written consent of the Company, not to be unreasonably withheld, to
any one person or group, including any affiliates of such person, who has filed
a Schedule 13D with the Securities and Exchange Commission with respect to the
Company.
 
   
Amendments:
  No provision of the certificate of designations for the Series D Preferred
Stock may be repealed or amended in any respect unless such repeal or amendment
is approved by the affirmative vote of the holders of a majority in aggregate
Stated Value of the then outstanding Series D Preferred Stock.
 
   
Registration Rights:
  GM and its affiliates, assignees or transferees of Registrable Securities (as
defined below) (so long as such person holds Registrable Securities)
(collectively, the “Holders”) shall be entitled to registration rights as set
forth below. Except as set forth below, the registration rights shall be
substantially similar to the registration rights previously agreed to by the
Company and GM as set forth in the previously negotiated registration rights
agreement (the “Prior RRA”).
 
   
 
  Required Registration: The “Resale Registration Statement” (as defined in the
Prior RRA) shall not be required to be filed prior to the date that is seven (7)
days after the later of (i) the effective date of the Plan and (ii) the filing
of the 2008 Form 10-K. The Company shall use its reasonable best efforts to
cause such Resale Registration Statement to be declared effective within thirty
(30) days after filing.
 
   
 
  Demand Registrations. The Holders shall be entitled to an aggregate of three
(3) demand registrations with respect to Registrable Securities; provided that
following the time that the Company is eligible to use Form S-3, the Holders
shall be entitled to an unlimited number of demand registrations with respect to
Registrable Securities. Any demand registration may, at the option of the
Holder, be a “shelf” registration pursuant to Rule 415 under the Securities Act
of 1933 if the Company is at such time eligible to use Form S-3. All
registrations will be subject to customary “windows” no less restrictive to the
Company than those set forth in the Prior RRA.
 
   
 
  Piggyback Registrations. The Holders shall be entitled to unlimited piggyback
registration rights with respect to Registrable Securities as set forth in the
Prior RRA, subject to customary cut-back provisions.
 
   
 
  Registrable Securities. “Registrable Securities” shall mean and include any
shares of Series D Preferred Stock, any shares of Common Stock issuable upon
conversion of the Series D Preferred Stock, any other shares of Common Stock
(including after acquired shares of Common

9



--------------------------------------------------------------------------------



 



     
 
  Stock) and any additional securities issued or distributed by way of a
dividend or other distribution in respect of any such securities, in each case,
held by any Holder; provided, that as to any Registrable Securities, such
securities will cease to constitute Registrable Securities upon the earliest to
occur of:
 
  (i) the date on which such securities are disposed of pursuant to an effective
registration statement under the Securities Act; (ii) the date on which such
securities are distributed to the public pursuant to Rule 144 (or any successor
provision) under the Securities Act; (iii) the date on which such securities
have been transferred to any Person other than a Holder; (iv) the date on which
such securities cease to be outstanding; and (v) for so long as such securities
may be transferred without restriction as to volume pursuant to Rule 144.
 
   
 
  Expenses. All registrations shall be at the Company’s expense (except
underwriting fees, discounts, stock transfer taxes and commissions applicable to
the sale of Registrable Securities and all fees and expenses of more than one
counsel representing Holders selling Registrable Securities, which shall be paid
by the selling Holders), including, without limitation, all fees and expenses of
one (but not more than one) counsel for any Holders selling Registrable
Securities in connection with any such registration, as set forth in the Prior
RRA.
 
   
Optional Redemption:
  For a period of six months after the “Effective Date” of the Plan, the Company
shall have the right to redeem up to one half of the Series D Preferred Stock at
a price per share equal to 85% of the Stated Value per share.

10